Title: Joseph C. Cabell to James Madison, 16 March 1828
From: Cabell, Joseph C.
To: Madison, James


	    
	      Dear Sir,
	      
		Wms.burg.
		 16 March. 1828.
	      
	    
	    
I suppose you have been notified of your appointment as Visitor of the University for the current term.  But it is possible that you may not be apprized that the first monday in April, was fixed upon, for the first meeting of the Board, merely because the Law makes it the duty of the Executive to appoint a time for the first meeting, previous to the slated meetings.  At first, I suggested to the Executive the expediency of postponing the time of the first meeting to the period of the stated meeting in July: which they were willing to do, but on examining the Law, Mr. Johnson thought with me, that it made it necessary that a previous meeting should be indicated.  Mr. Johnson suggested that by common consent, we might dispense with the meeting on the 1st. monday in April, and meet at the regular stated time in July.  We knew of no necessity for a meeting in April: & supposed that the suggestion would be unanimously approved.  We will write to the other members.  I hope this course will meet your entire approbation.
You will have perceived by the papers the failure of my attempt to get the encrease of the Lottery for the College proposed to be engrafted on the Warminster Academy.  My papers were delayed unfortunately on the way from the University, and it was very late in the session, before Mr. Boyer & myself could finish the drawings.  I ascribe my defeat chiefly to the friends of Hampden Sydney, who took a very active part agt. the scheme, especially that part of the charter, directing the Visitors to be appointed periodically by the Prest. & Directors of the Lit: Fund, and that annual Reports should be made to the Legislature.  The enemies of new College chiefly composed the Committee of Schools & Colleges, and they perceived that the proposed institution was intended as an experiment to demonstrate the practicability of Mr. Jefferson’s system of Colleges, & would lead on to a general establishment.  Hence the animated opposition which was made to the measure.  It was masked under the pretext of hostility to Lotteries; the danger of opening a door to a furtive draft on the Literary Fund &c.  The encrease of the Lottery was lost in the Committee of the House of Delegates by the casting vote of the chairman: and the motion to reverse the decision of the Committee on that point, was lost in the House of Delegates by a majority of 11.  I afterwards took it up in the Senate in the form of an Amendment to a Lottery Bill from Charleston in Jefferson.  The scheme was most favorably received in the Senate, where many senators expressed a great wish that the experiment might be made, in order to test by experiment the system of Mr. Jefferson.  It passed a large select committee unanimously.  In the Senate the vote was 14 to 6.  I am confident that all the six except the Senator from P. Edward, voted agt. the measure, because they were committed against Lotteries.  I believe I had a positive assurance to this effect.  When the Amendment went down to the Lower House, it was rejected by a vote of 2 to 1, on the ground of its being an origination.  The Delegates from the South again lead the opposition.  Thus fell to the ground all my anxious efforts to get up an Experimental College, on the principles of Mr. Jefferson’s bill.  I have the consolation to recollect that no objections were made to the plan of buildings, numerous as were the details.  It is a great desideratum to devise a good plan for an intermediate seminary embracing all the requisite parts on a given scale & no more, nor less than what is essential, & to adjust the parts into a whole, with harmony, simplicity, neatness, & economy.  This is the problem which I attempted to solve.  I have had no aid from any author, and had to rely on my own limited resources, except one or two thoughts from the Civil Engineer of the State.  As a first attempt, it might merit a momentary glance from superior minds.  I will perhaps shew you the design at the next meeting of the Board.  Several Senators were so pleased with the idea of Mr. Jefferson’s general bill, & this attempt to introduce it, that they have gone home, determined to make similar efforts in the central parts of their respective Collegiate districts, preparatory to the general movement att a future session.  The march of the public mind is visible.  In a few years, I hope the general scheme will prevail, and that the Central Connection of the Waters will be far advanced.  Then, indeed, we would look down from a proud eminence & rejoice in contemplating the fruits of our labours.
I beg to be presented most respectfully to Mrs. Madison.  Very resy. & truly yours

	    
	      Joseph C. Cabell
	    
	  